                                                                   USDC SONY
                                                                   DOCUME NT
UNITED STATES DISTRICT COURT                                       ELECTRONIC ALLY FILED
                                                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK
                                                                          ------ ---
UNITED STATES OF AMERICA
          v.

Mohammed Z. Alam                                             Docket No. S2 11 Cr. 108 (KMW)


       Upon the application of the United States of America, by its attorney, Geoffrey S.

Berman, United States Attorney for the Southern District of New York, Karin Portlock, Assistant

United States Attorney, of counsel; the presentence report; the Defendant's conviction on Counts

One through Five of the above Information ; and all other proceedings in this case, it is hereby

ORDERED that:


       1.      Amount of Restitution

       Mohammed Z. Alam, the Defendant, shall pay restitution m the total amount of

$1,116,386, pursuant to 18 U.S.C. §§ 3663 and 3663A, to the victim of the offense charged in

Counts One through Five. The name, address, and specific amount owed to the victim are set forth

in the Schedule of Victims, attached hereto as Schedule A. Upon advice by the United States

Attorney ' s Office of a change of address of a victim, the Clerk of the Court is authorized to send

payments to the new address without further order of this Court.

               A.      Joint and Several Liability

       Restitution is joint and several with the fo llowing defendants in the following cases:

       - Ezaz Kabir Choudhury, 11 Cr. 108 (KMW)

       - Firoz Milan, 11 Cr. 108 (KMW)

       - Mazharul Mamun, 11 Cr. 108 (KMW)

       - Manjur Alam, 11 Cr. 108 (KMW)

       - Mohd Altaf, 11 Cr. 108 (KMW)
        - Matiar Rahman, 11 Cr. 108 (KMW)

        - Rashed Ahmed, 11 Cr. 108 (KMW)

       - Shamsul Afrin, 11 Cr. 108 (KMW)

       - Zia Alam, 11 Cr. 108 (KMW)

       - Mohammed M. Miah, S 1 11 Cr. 108 (KMW)

               B.       Apportionment Among Victims

       Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victim identified in the Schedule of Victims, attached

hereto as Schedule A.

       2.      Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S .C.

§ 3572(d)(l) and (2). The Defendant shall commence monthly installment payments of in an

amount equal to five percent of the Defendant' s gross monthly income, payable on the first of

each month, immediately upon entry of this judgment.

       3.      Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

" SDNY Clerk of the Court" and mailed or hand-delivered to : United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

                                                  2
Defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk's Office. Any cash payments shall be

hand delivered to the Clerk's Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk's Office for wiring instructions.

        4.      Additional Provisions

        The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney' s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant's name, residence, or mailing address or (2) any material

change in the Defendant's financial resources that affects the Defendant's ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability

        The Defendant's liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant' s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant' s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.


        6.      Sealing




                                                     3
       Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1 , to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.


       AGREED AND CONSENTED TO:

       GEOFFREY S. BERMAN
       United States Attorney for the
       Southern District of New York


       By: ~
       Kari{I>ortiock
       One Saint Andrew's Plaza
       New York, NY 10007
       Tel.: (212) 637-1589


       By~
       Mohammed Z. Alam




       B y ~~
                                                                          /-- 20 -Zi)
       Da~L~                                                          DATE
       26 Court Street, Suite 2101
       Brooklyn, NY, 11242
       71 8 8 75-1212/ 13 13
       Davidelevineesq@gmail.com


        SO ORDERED:

            ,J~m.WrnJ.                                                  ,- Z.'f-zc
       HONORABLE KIMBA M. WOOD                                        DATE
       UNITED STATES DISTRICT JUDGE




                                                  4
